            Case 1:19-cv-00013-RDM Document 9 Filed 08/28/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  PUBLIC EMPLOYEES FOR
  ENVIRONMENTAL RESPONSIBILITY,

                         Plaintiff,

                 v.                                 Civil Action No. 19-0013 (RDM)

  UNITED STATES DEPARTMENT OF
  TRANSPORTATION, NATIONAL
  HIGHWAY TRAFFIC SAFETY
  ADMINISTRATION,


                         Defendant.


                                      JOINT STATUS REPORT

       Pursuant to the Court’s July 1, 2019, Minute Order, Plaintiff Public Employees for

Environmental Responsibility (“Plaintiff”), and Defendant United States Department of

Transportation, National Highway Traffic Safety Administration (“Defendant”) (collectively, “the

Parties”), hereby provide the Court with the following Joint Status Report:

       1.      On April 29, 2019, the Parties filed a joint status report with the Court advising that

Defendant had completed its production of documents responsive to Plaintiff’s FOIA request as

of April 26, 2019. Dkt. No. 6.

       2.      On June 28, 2019, the Parties filed a joint status report advising that Plaintiff was

still in the process of reviewing the produced records and working with Defendant to resolve any

outstanding questions regarding the production. Dkt. No. 7.

       3.      On July 22, 2019, Plaintiff’s counsel sent Defendant’s counsel an email containing

five questions regarding Defendant’s production. Defendant’s counsel responded with answers to
            Case 1:19-cv-00013-RDM Document 9 Filed 08/28/19 Page 2 of 2



all five questions on July 29, 2019. Plaintiff is still in the process of considering Defendant’s

responses.

       4.      The Parties intend to continue to meet and confer in an effort to resolve this

litigation without the need for further Court intervention.

       5.      The Parties propose to file by September 20, 2019, a subsequent joint status report

with the Court advising the Court of the status of the matter, including a recommendation for

further proceedings.

       A proposed order is attached.


Dated: August 28, 2019                                        Respectfully Submitted,

 By: /s/ Paula Naomi Dinerstein                        JESSIE K. LIU
 PAULA NAOMI DINERSTEIN                                D.C. Bar #472845
 PUBLIC EMPLOYEES FOR ENVIRONMENTAL                    United States Attorney
  RESPONSIBILITY
 962 Wayne Avenue Suite 610                            DANIEL F. VAN HORN
 Silver Spring, MD 20910                               D.C. Bar #924092
 T: (202) 265-7337                                     Chief, Civil Division
 Pdinerstein@peer.org                                  T: (312) 857-7070

 Counsel for Plaintiff                                 By: Diana V. Valdivia
                                                       DIANA V. VALDIVIA
                                                       Assistant United States Attorney
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       T: (202) 252-2545
                                                       diana.valdivia@usdoj.gov

                                                       Counsel for Defendant




                                                 2
